Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment on AFCP 2.0 received on 02/11/2020.
Amendments of Claims 1 and 6 to 8 are acknowledged.

Allowable Subject Matter
Claims 1, 2 and 4 to 9 are allowed.

Reasons for Allowance
The following is an examiner' s statement of reasons for allowance:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed capsule socket of a filling machine for two-piece capsules, the two-piece capsules having two capsule halves, each capsule half having a capsule base, an open capsule end disposed opposite the capsule base, a capsule wall 5and a transition region between the capsule base and the capsule wall, the capsule socket comprising: 
a main body having a receiving space for a capsule half formed therein; 
said receiving space having a base portion, assigned to the 10capsule base of the capsule half, and a circumferential wall portion for centering the capsule wall of the capsule half; 
said receiving space having a clamping portion between said base portion and said circumferential wall portion; 
said clamping portion having a first free cross section; 15said circumferential wall portion having a second free cross section; said first free cross section of said clamping portion being smaller than said 
wherein said clamping portion is closer to the transition region of the capsule half than to the open capsule end when the capsule half is inserted in said capsule socket.

The most similar art of record would be Inman (US 3552095), that discloses a capsule socket of a filling machine for two-piece capsules, the two-piece capsules having two capsule halves, each one having a capsule base, an open capsule end disposed opposite the capsule base, a capsule wall 5and a transition region between the capsule base and the capsule wall, the capsule socket comprising also a main body having a receiving space for a capsule half formed therein; the receiving space having a base portion, assigned to the 10capsule base of the capsule half, and a circumferential wall portion for centering the capsule wall of the capsule half; the receiving space having a clamping portion between said base portion and said circumferential wall portion; the clamping portion having a free cross section smaller that the 15free cross section of the circumferential wall portion; 2andand the clamping portion directly adjoins the base portion.
But Iman does not disclose the clamping portion being closer to the transition region of the capsule half than to the open capsule end when the capsule half is inserted in said capsule socket, when the capsule is inserted the clamping portion of Inman is very close to the open capsule end. The use of clamping portions on the capsule sockets, such as rings, ribs or other raised surfaces to retain the capsule halves in the socket is very unusual, in general the capsule halves are retained in the sockets by a vacuum.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                    

/ROBERT F LONG/Primary Examiner, Art Unit 3731